Exhibit 99.1 AÉROPOSTALE REPORTS RECORD AUGUST SALES RESULTS; SAME STORE SALES INCREASE 9%; RAISES THIRD QUARTER EARNINGS GUIDANCE New York, New York – September 3, 2009 - Aéropostale, Inc. (NYSE: ARO), a mall-based specialty retailer of casual and active apparel for young women and men, today announced that total net sales for the four-week period ended August 29, 2009 increased 16% to $241.7 million, from $207.9 million for the four-week period ended August 30, 2008. The Company’s same store sales increased 9% for the month, compared to a same store sales increase of 13% in the year ago period. Year to date, total net sales have increased 20% to $1.103 billion, from $921.4 million in the year ago period. Year to date, same store sales have increased 11%, compared to a same store sales increase of 11% last year. The Company noted that the strength of its back to school collection, coupled with the successful execution of its pre-planned promotions, led to solid increases in both sales and merchandise margins. Accordingly, both the level and composition of its inventories are well positioned as the Company heads into the remainder of the back to school selling season. Third Quarter Guidance: Based on the better than expected results for the month, the Company now believes it will achieve net earnings in the range $0.78 to $0.80 per diluted share, compared to its previously issued earnings guidance in the range of $0.76 to $0.78 per share. The Company achieved net earnings of $0.63 per share in the third quarter last year. To hear the Aéropostale prerecorded August sales message, please dial (866) 644-7738 or (585) 267-8033. About Aéropostale, Inc.
